          Case 1:19-cv-00991-LM Document 15 Filed 12/09/19 Page 1 of 2


                                                                            ■             "OCfiT
                                                                                         CFigf

                                                                          ?SI9Dr:C-9 PHI2:01»
                             UNITED STATES DISTRICT COURT

                               DISTRICT OF NEW HAMPSHIRE




TRAVIS JARED PARK,Pro Se

       Plaintiff




SCOTT BAILEY (in his official capacity
     as Special Agent ofthe FBI),                    Case No: 1:19-CV-991-LM
CHRISTOPHER WAGNER (in his official
     capacity as head ofthe State of New
     Hampshire Police), and
STEVEN RUSSO (in his official capacity
     as head ofthe City of Keene Police)

       Defendants




        MOTION TO DIMISS CHIRISTOPHER WAGNER AND STEVE RUSSO

       Come now the plaintiff, TRAVIS JARED PARK,appearing pro se and residing at

13918 E Mississippi Ave #152 in Aurora, Colorado, and does bring this motion to dismiss

defendants Christopher Wagner and Steve Russo with prejudice from this suit. After speaking

with defendants' counsel, it has been determined that the relief sought in this suit would be

ineffective when applied to the aforementioned defendants. Therefore the plaintiff prays the

court will grant the attached order for dismissal.
          Case 1:19-cv-00991-LM Document 15 Filed 12/09/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE


       I, Travis Jared Park, hereby certify that this day I caused a copy ofthe foregoing to be
transmitted to all counsel ofrecord via the US Postal Service Certified mail.

December 4,2019
                                     Signed TraviC J, Park
